              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 1 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOOKENDS & BEGINNINGS LLC, on behalf            No.
of itself and all others similarly situated,
                                                CLASS ACTION COMPLAINT
                                  Plaintiff,

         v.

AMAZON.COM, INC.; HACHETTE BOOK
GROUP, INC; HARPERCOLLINS                       DEMAND FOR JURY TRIAL
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

                               Defendants.




010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 2 of 48




                                                         TABLE OF CONTENTS

                                                                                                                                            Page

I.       INTRODUCTION ................................................................................................................ 3

II.      JURISDICTION ................................................................................................................... 6

III.     VENUE ............................................................................................................................... 8

IV.      PARTIES ............................................................................................................................. 8

         A.         Plaintiff ................................................................................................................... 8

         B.         Defendants ............................................................................................................... 8

                    1.         Amazon ....................................................................................................... 8

                    2.         Hachette ...................................................................................................... 9

                    3.         HarperCollins ............................................................................................... 9

                    4.         Macmillan .................................................................................................... 9

                    5.         Penguin ..................................................................................................... 10

                    6.         Simon & Schuster ....................................................................................... 10

V.       STATEMENT OF FACT .................................................................................................... 11

         A.         Defendants’ agreements raise wholesale prices and prevent any
                    meaningful competition in the sale of trade books. .................................................... 11

         B.         Courts and enforcement agencies have repeatedly found that Defendants’
                    MFNs harm competition. ........................................................................................ 15

         C.         Defendants’ MFNs harm competition and hurt consumers. ........................................ 19

VI.      INTERSTATE TRADE AND COMMERCE ....................................................................... 23

VII.     DEFENDANTS’ MARKET POWER IN THE RELEVANT MARKET ................................. 23

         A.         The online market for print trade books is the relevant product market. ...................... 23

                    1.         Trade books are not interchangeable with other books. .................................. 23

                    2.         Print books are not reasonably interchangeable with eBooks or
                               audio books. ............................................................................................... 24

                                                                     -i-
010888-12/1449198 V2
               Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 3 of 48



                    3.         The online market for sale of print trade books is a well-defined
                               submarket, representing a distinct group of competitors that do
                               not overlap significantly with brick-and-mortar booksellers. .......................... 26

          B.        The United States is the relevant geographic market.................................................. 33

          C.        The Big Five dominate the production and sale at wholesale of print
                    trade books in the U.S. market. ................................................................................ 34

          D.        Amazon dominates the retail market for print books.................................................. 35

VIII.     CLASS ACTION ALLEGATIONS ..................................................................................... 35

IX.       ANTITRUST INJURY ....................................................................................................... 38

X.        CAUSES OF ACTION ....................................................................................................... 39

VIOLATION OF THE SHERMAN ACT......................................................................................... 39

          FIRST CAUSE OF ACTION VIOLATION OF 15 U.S.C. § 1 ............................................... 39

          SECOND CAUSE OF ACTION VIOLATION OF THE SHERMAN ACT –
               MONOPOLIZATION (15 U.S.C. § 2) ..................................................................... 43

          THIRD CAUSE OF ACTION VIOLATION OF THE SHERMAN ACT –
                CONSPIRACY TO MONOPOLIZE (15 U.S.C. § 2) ............................................... 44

JURY TRIAL DEMANDED ........................................................................................................... 45

PRAYER FOR RELIEF .................................................................................................................. 45




                                                                 - ii -
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 4 of 48




         Plaintiff alleges the following upon personal knowledge as to itself and its own acts, and

as to all other matters upon information and belief, based upon the investigation made by and

through its attorneys.

                                       I.      INTRODUCTION

         1.       Plaintiff is a bookseller that operates online and as a physical store. Plaintiff

directly purchases print books1 published and sold at wholesale by the five largest publishers in

the United States: Defendant Hachette Book Group, Inc. (“Hachette”); Defendant HarperCollins

Publishers L.L.C. (“HarperCollins”); Defendant Macmillan Publishing Group, LLC

(“Macmillan”); Defendant Penguin Random House LLC (“Penguin”); and Defendant Simon &

Schuster, Inc. (“Simon & Schuster”), otherwise known collectively as the “Big Five.” The Big

Five publish and sell “trade books,” a term of art referring to “general interest fiction and non-

fiction books,” as “distinguished from ‘non-trade’ books such as academic textbooks, reference

materials, and other texts.”2 Collectively, the Big Five account for about 80% of the trade books

sold in the United States.3

         2.       Plaintiff also competes with Defendant Amazon.com, Inc. (“Amazon”), the

largest retail bookseller in the United States. Amazon sells over half of all books purchased at




    1
      This lawsuit concerns the sale of print books (hardbacks, paperbacks, and mass produced).
Defendants’ conduct with respect to the sale of electronic books is the subject of a separate
lawsuit. In Re Amazon.com, Inc. eBook Antitrust Litigation. Case Number: 1:21-cv-351-GHW-
DCF (S.D.N.Y.).
    2
      United States v. Apple Inc., 952 F. Supp. 2d 638, 648 n.4 (S.D.N.Y. 2013).
    3
      Constance Grady, Milo Yiannopoulos’s book deal with Simon & Schuster, explained, Vox
(Jan. 3, 2017), https://www.vox.com/culture/2017/1/3/14119080/milo-yiannopoulos-book-deal-
simon-schuster-dangerous-boycott; Thad McIlroy, What the Big 5's Financial Reports Reveal
About the State of Traditional Book Publishing, Book Business (Aug. 5, 2016),
https://www.bookbusinessmag.com/post/big-5-financial-reports-reveal-state-traditional-book-
publishing/.
                                                -3-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 5 of 48




retail in the United States,4 including about 90% of all print books sold online.5 Plaintiff alleges

that Amazon and the Big Five restrain competition in the sale of print trade books through highly

restrictive most favored nation clauses (MFNs) in their distribution agreements. These

anticompetitive provisions ensure that no rival bookseller can differentiate itself from, or

otherwise compete with, Amazon on price or product availability in the sale of print trade books.

         3.       In general, MFNs entitle the buyer to the lowest price or best terms that the

supplier offers to any other buyer,6 but combined with Amazon’s market dominance, they serve

an anticompetitive purpose that controls the wholesale price of print trade books, destroys

Amazon’s retail competition, reduces consumer choices, and creates a disincentive among

booksellers to compete on price or non-price promotions in the sale of print trade books.

         4.       It would increase the Big Five’s book distribution and therefore be in their

economic self-interest to let Amazon’s rival booksellers gain market share by offering them

lower wholesale prices or exclusive early releases. But Amazon’s contracts with publishers cover

practically all the potential avenues a competing bookseller may attempt to use in order to

differentiate itself against Amazon.7 To control wholesale prices, the Big Five agree to




    4
      House Judiciary Committee, Investigation of Competition in Digital Markets, Oct. 5, 2020
at 295,
https://judiciary.house.gov/uploadedfiles/investigation_of_competition_in_digital_markets_majo
rity_staff_report_and_recommendations.pdf (“House Report”).
    5
      Id. at 255 n.1562.
    6
      See Apple, 952 F. Supp. 2d at 662.
    7
      European Commission’s Directorate General for Competition, Case AT.40153 EBook
MFNs and related matters (Amazon),
https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_4392_3.pdf (“5.4.2017
DG Comp. Decision”) at 38.
                                                  -4-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 6 of 48




anticompetitive restraints that prevent Plaintiff and other booksellers from competing with

Amazon.

         5.       Despite multiple investigations and censure for the use of anticompetitive MFNs,

Amazon and the Big Five have employed and continue to employ this device to fix wholesale

prices, create a barrier to market entry for new competitors, and hinder the expansion of existing

competitors in the retail market for the sale of print trade books. The harm caused by

Defendants’ supracompetitive wholesale prices and attendant injuries to the retail sale of print

trade books persists and will not abate unless Amazon and the Big Five are stopped. Plaintiff

seeks a nation-wide injunction under Section 16 of the Clayton Act to enjoin Defendants

Amazon and the Big Five from enforcing this restraint.

         6.       By entering into agreements that fix the wholesale price of books and prevent

Amazon’s competitors from competing on price or product availability, Defendant Amazon has

willfully acquired its monopoly power in the U.S. online retail trade book market, where it

accounts for roughly 90% of all print book sales. Such conduct is an abuse of monopoly power in

violation of Section 2 of the Sherman Act.

         7.       Plaintiff and members of the proposed Bookseller and Online Bookseller Classes

(defined below) seek monetary recovery, including treble damages, for all overcharges incurred

by the Classes as defined herein. Plaintiff and the proposed Classes have standing to recover

damages under Section 4 of the Clayton Act because Defendants’ anticompetitive use of MFNs

and similar provisions materially and proximately cause injury to and have caused Plaintiff and

Class members to pay supracompetitive wholesale prices for books.

         8.       Further, Plaintiff and the proposed Classes seek injunctive relief that terminates

the ongoing violations alleged in this Complaint. They have standing under Section 16 of the

                                                  -5-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 7 of 48




Clayton Act because they are threatened with impending future harm in the form of additional

overcharges.

                                       II.     JURISDICTION

         9.       This Court has federal question jurisdiction pursuant to the federal antitrust laws

invoked herein, including the Sherman Act and Clayton Antitrust Act, e.g., 28 U.S.C. § 1331, 28

U.S.C. § 1337(a), and 15 U.S.C. § 15(a).

         10.      This Court also has subject matter jurisdiction pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse

citizenship from Defendants, there are more than 100 Class members nationwide, and the

aggregate amount in controversy exceeds $5,000,000.

         11.      Plaintiff Bookends & Beginnings LLC operates a bookstore in Evanston, Illinois.

Plaintiff purchases books at wholesale prices directly from the Big Five and directly competes

with Amazon in the U.S. market for the retail sale of print trade books and in the submarket for

online sales of print trade books. Plaintiff was harmed and injured financially because of

Defendants’ conduct, as described further herein.

         12.      This Court has personal jurisdiction over Defendants under Section 12 of the

Clayton Act, because Defendants reside in this District or may be found or transact business in

this District. Each of the Big Five Defendants have headquarters and operate their businesses in

this District. Amazon likewise may be found or transacts business in this District. Amazon has

over 8,000 employees in its New York City work force, including many who work at its




                                                  -6-
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 8 of 48




Manhattan office space.8 It has five warehouses in New York, including two in Manhattan.9 It

also owns and operates four Amazon Books stores and eight cashier-free Go-stores in locations

throughout Manhattan.10 Amazon has eight office properties in Manhattan, most of which are

clustered in Midtown, including the iconic Lord & Taylor building on Fifth Avenue.11 Amazon

has engaged in an illegal, anticompetitive scheme to monopolize the eBooks market that was

directed at, and had a direct, substantial, reasonably foreseeable and intended effect of causing

injury to the business or property of persons and entities residing in, located in, or doing business

in this District.

         13.        Exercising personal jurisdiction over Amazon is also appropriate under Section

302(a) of New York’s long-arm statute because Amazon transacts business in the State of New

York, directly or through agents, such that it has sufficient minimum contacts with New York.

Plaintiff further avers on information and belief that Amazon’s online sales to its customers in

New York State represent at least 5% of Amazon’s U.S. sales and therefore rise to the level of



    8
      Ed Shanahan, Amazon Grows in New York, Reviving Debate Over Abandoned Queens
Project, NYT (Dec. 9, 2019), https://ww, w.nytimes.com/2019/12/06/nyregion/amazon-hudson-
yards.html.
    9
      https://en.wikipedia.org/wiki/List_of_Amazon_locations#United_States ; Ben Fox Rubin,
Why Amazon built a warehouse inside a Midtown Manhattan office tower, CNET (Dec. 21,
2015), https://www.cnet.com/news/why-amazon-built-a-warehouse-inside-a-midtown-
manhattan-office-tower/.
    10
       Where are Amazon Go stores located in New York?, Bing,
https://www.bing.com/maps?q=where+are+amazon+go+stores+in+new+york&qs=NW&pq=wh
ere+are+amazon+go+stores+in+new+&sc=5-
34&cvid=29EA099E9F8E4797A844A8DCA5842069&FORM=QBLH&sp=1&ghc=1; Where
are Amazon Books stores located in New York?, Bing,
https://www.bing.com/maps?q=where+are+amazon+books+stores+located+in+new+york%3F&
cvid=1f533e8508ec4a378125b0ed5e3fc0cb&FORM=ANAB01&PC=U531.
    11
       Matthew Haag, Manhattan Emptied Out During the Pandemic. But Big Tech Is Moving In.
NYT (Nov. 9, 2020), https://www.nytimes.com/2020/10/13/nyregion/big-tech-nyc-office-
space.html.
                                              -7-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 9 of 48




substantial solicitation necessary to satisfy the minimum contacts required to support this Court’s

exercise of personal jurisdiction over Amazon.

                                            III.    VENUE

         14.      Venue is proper under 28 U.S.C. § 1391(b)(1) and (2) because Defendants reside

in this judicial district and a substantial part of the events or omissions giving rise to the claims

occurred in this judicial district.

                                           IV.     PARTIES

A.       Plaintiff

         15.      Bookends & Beginnings LLC is an Illinois limited liability company that operates

a bookstore in Evanston, Illinois selling physical books in its store and online through its

website: www.bookendsandbeginnings.com. Bookends & Beginnings purchases books directly

from each of the Big Five Publishers.

B.       Defendants

         1.       Amazon

         16.      Amazon is an online retailer giant with its principal headquarters in Seattle,

Washington and with facilities and employees scattered throughout the United States, including

in this District. Amazon is vertically integrated and is active upstream as a publisher, with its

own imprints (i.e., publishing labels), and downstream as an eBook retailer. Amazon sells

eBooks and offers eBook reading subscription services to its retail customers in New York and

throughout the United States from the Amazon.com platform. Amazon also operates Amazon

Publishing, a division of Amazon that publishes books and competes with the Big Five

Defendants.




                                                   -8-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 10 of 48




         2.       Hachette

         17.      Defendant Hachette is a leading U.S. trade publisher, having its principal place of

business in New York City, and is qualified to do business and is doing business in the State of

New York and in this District. Hachette has been publishing books since 1837, and its publishing

brands currently include Little, Brown and Company; Little, Brown Books for Young Readers;

Grand Central Publishing; Basic Books; Public Affairs; Orbit; FaithWords; and Center Street.

Hachette’s books and authors have garnered major awards including Pulitzer Prizes, National

Book Awards, Newbery Medals, Caldecott Medals, and Nobel Prizes. Hachette’s bestselling

authors have been published all over the world and include David Baldacci, Michael Connelly,

Malcolm Gladwell, Elin Hilderbrand, N. K. Jemisin, Stephenie Meyer, James Patterson, J.K.

Rowling, Nicholas Sparks, Rick Steves, Donna Tartt, and Malala Yousafzai.

         3.       HarperCollins

         18.      Defendant HarperCollins is a leading U.S. trade publisher, having its principal

place of business in New York City, and is qualified to do business and is doing business in the

State of New York and in this District. With over two hundred years of history and more than

120 branded imprints around the world, HarperCollins publishes approximately 10,000 new

books every year in 16 languages, and has a print and digital catalog of more than 200,000 titles.

Writing across dozens of genres, HarperCollins’ authors are winners of the Nobel Prize, the

Pulitzer Prize, the National Book Award, the Newbery and Caldecott Medals, and the Man

Booker Prize.

         4.       Macmillan

         19.      Defendant Macmillan is a leading U.S. trade publisher, having its principal place

of business in New York City, and is qualified to do business and is doing business in the State


                                                  -9-
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 11 of 48




of New York and in this District. Macmillan is part of a global trade-publishing group operating

worldwide, with trade publishing companies in the United States, Germany, the United

Kingdom, Australia, South Africa, and India. Macmillan operates eight divisions in the US:

Celadon Books; Farrar, Straus and Giroux; Flatiron Books; Henry Holt and Company;

Macmillan Audio; Macmillan Children’s Publishing Group; St. Martin’s Press and Tor/Forge. Its

writers, including, among others, Jeff VanderMeer, Senator Elizabeth Warren, James Comey,

Orson Scott Card, and Paul Beatty, come from a vast array of literary backgrounds and have won

awards including the Caldecott Medal, the Nobel Prize, the Man Booker Prize, the Pulitzer Prize,

the National Book Award, and the Printz Award.

         5.       Penguin

         20.      Defendant Penguin is a leading U.S. trade publisher, organized under the laws of

Delaware, having its principal place of business in New York City, and is qualified to do

business and is doing business in the State of New York and in this District. With a rich history

dating back to the 1800s, Penguin’s expansive publishing portfolio includes nearly 275

independent publishing imprints and brands on five continents and contains books and products

for readers of all ages at every stage of life. Penguin publishes 15,000 new titles annually and

sells close to 800 million print, audio, and eBooks annually. Penguin’s many authors include

more than 80 Nobel Laureates and hundreds of the world’s most widely read authors.

         6.       Simon & Schuster

         21.      Defendant Simon & Schuster is a leading U.S. trade publisher, organized under

the laws of New York, having its principal place of business in New York City, and is qualified

to do business and is doing business in the State of New York and in this District. It publishes

2000 titles annually in numerous well-known imprints and divisions such as Simon & Schuster,


                                                - 10 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 12 of 48




Scribner, Atria Books, Gallery Books, Pocket Books, Adams Media, Simon & Schuster

Children’s Publishing and Simon & Schuster Audio and international companies in Australia,

Canada, India and the United Kingdom. Simon & Schuster proudly brings the works of its

authors, which include, among others, Dale Carnegie, Sharon Draper, Jennifer Egan, Joseph

Heller, Ernest Hemingway and Stephen King, to more than 200 countries and territories. Its

books and authors have been winners of the Pulitzer Prize, National Book Award, National Book

Critics Circle Award, Newbery Medal, and Caldecott Medal. On November 25, 2020, Penguin

announced plans to acquire Simon & Schuster; the proposed merger would create a single

publishing house with approximately 50% of all trade books published.12

                                  V.     STATEMENT OF FACT

A.        Defendants’ agreements raise wholesale prices and prevent any meaningful
          competition in the sale of trade books.

          22.     Defendants employ a comprehensive set of unreasonably restrictive MFNs that

cover virtually all aspects of competition between booksellers to ensure that no rival bookseller

can differentiate itself from, or otherwise compete with, Amazon in the sale of trade print books

at retail. These provisions include price and product availability. They have the intent and effect

of controlling wholesale prices of print trade books and preventing competition with Amazon in

the retail sale of print trade books.

          23.     Wholesale price parity: Publishers typically rely on a wholesale model to sell

trade print books to booksellers, who then sell to the public at retail.13 Defendants control


     12
      John Maher, PRH Purchase of S&S Draws Objections, Publishers Weekly (Nov. 30,
2020), https://www.publishersweekly.com/pw/by-topic/industry-news/publisher-
news/article/85005-first-reactions-to-s-s-sale.html.
   13
      Constance Grady, The 2010s were supposed to bring the ebook revolution, Vox (Dec. 23,
2019), https://www.vox.com/culture/2019/12/23/20991659/ebook-amazon-kindle-ereader-
department-of-justice-publishing-lawsuit-apple-ipad.
                                                - 11 -
010888-12/1449198 V2
               Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 13 of 48




wholesale prices by eliminating the factors that would lead to competitive wholesale pricing.

Amazon’s MFN ensures that the publisher cannot offer Amazon the same title on the same date

for a higher wholesale price than it offers to any other bookseller.14 This agreement hinders

competing retailers from offering their consumers lower book prices than Amazon.15 Publishers

have an incentive to diversify the distribution of their books and prevent any one bookseller from

having a stranglehold over the distribution of their books. In a competitive market to encourage

diversification, competing booksellers may be able to obtain lower wholesale prices from

publishers than Amazon, which would enable them to gain market share by offering lower prices

to consumers. Because publishers cannot offer lower wholesale prices to competing booksellers,

this reduces the booksellers’ incentives to undercut Amazon’s prices at retail to improve their

market position, reduces consumer choices, and leads to higher consumer prices.16 And it ensures

that Amazon obtains access to books at the best wholesale terms in scenarios where publisher

otherwise would have a preference not to offer a given book to Amazon.17

          24.         Selection parity: Because of Amazon’s market dominance, its retail competitors

need to provide additional value to consumers, for example in the form of differentiated content

or early releases because even temporarily offering content that is unavailable on Amazon would

increase competition in the retail distribution of books.18 In a competitive market, publishers

would have a financial incentive to incur the added investment cost of developing innovative

products for exclusive release by Amazon’s retail competitors or to offer them exclusive early


    14
         5.4.2017 DG Comp. Decision at 30 n.48.
    15
         Id. at 37.
    16
         Id.
    17
         Id. at 38.
    18
         Id. at 30.
                                                   - 12 -
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 14 of 48




releases, so that Amazon’s competitors would gain market share and weaken Amazon’s

bargaining power over the publishers.19 But Amazon’s MFN requires publisher to provide their

books for sale on Amazon.com at the earliest date available to other booksellers and include all

the same features as the books available through Amazon’s retail competitors.20 Amazon’s

selection parity clause harms the retail competition because it forecloses a significant avenue for

retailers to compete with Amazon by differentiating the product or making it available earlier.21

          25.         Promotion Parity Clause: This clause forecloses even temporary competition, by

requiring publishers to offer Amazon any promotional wholesale price, or promotional content

that they offer to any other bookseller.22 This prohibition on price and non-price promotions is

anticompetitive because it undermines competing booksellers’ incentives to invest in price and

non-price related promotional activities.23 Booksellers lose incentive because they anticipate that

some additional sales triggered by their price and non-price related promotional activities would

also be made by Amazon, leaving less additional sales for them and, hence, reducing their

incentives to engage in promotional activities in the first place.24

          26.         Amazon benefits from this agreement because regardless of the wholesale prices,

it faces no meaningful competition from any rival bookseller. The Big Five Defendants benefit

from this agreement because they have no incentive to lower wholesale prices and therefore can

maintain them as supracompetitive levels.



    19
       Id. at 29-30.
    20
       Id. at 10, 27.
    21
       Id. at 31.
    22
       Id. at 10 and 32 n.49.
    23
         Id. at 31.
    24
         Id. at 30.
                                                    - 13 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 15 of 48




          27.     Acting individually, none of the Big Five Defendants would have an incentive to

enter into restrictive agreements that consolidate power in Amazon and cede substantial control

over the distribution of their books, unless the agreements granted them the power to control

wholesale prices of print trade books. For example, Macmillan’s CEO John Sargent warned that

Amazon’s large market share is “one of the big problems in the digital marketplace” and as

“publishers, authors, illustrators, and agents, we need broader channels to reach our readers.”25

And recent statement from the Association of American Publishers, to which all of the Big Five

belong,26 called “for government officials to step in quickly and decisively to exercise

corrective measures” to address Amazon’s “dominant position in the publishing industry.”27

          28.     But the Big Five did not act in isolation. During the Apple conspiracy, they were

in constant communication regarding their negotiations with both Apple and Amazon.28 And in

their negotiations at the conclusion of the terms of the consent decrees imposed by the Apple

court, Defendants publicly signaled that Amazon was offering the same basic terms in their book

distribution agreements and that each of the Big Five was accepting those terms.29



    25
       Brian Stelter, Amazon, HarperCollins avert public Fight, CNN (Apr. 14, 2015),
https://money.cnn.com/2015/04/14/media/amazon-harpercollins-deal/index.html.
    26
      Our Members - AAP, https://publishers.org/who-we-are/our-members/
    27
      Statement from Maria A. Pallante, President and CEO, Association of American
Publishers, https://publishers.org/news/association-of-american-publishers-comments-on-
american-booksellers-association-whitepaper-american-monopoly-amazons-anti-competitive-
behavior-is-in-violation-of-antitrust-laws/.
    28
         United States v. Apple, Inc., 791 F.3d 290, 318 (2d Cir. 2015).
    29
       S&S, Amazon Agree on ‘Version’ of Agency Pricing, Publishers Weekly (Oct. 21, 2014),
https://www.publishersweekly.com/pw/by-topic/industry-news/industry-deals/article/64461-s-s-
amazon-agree-on-version-of-agency-pricing.html.; Megan Guess, Amazon and Hachette resolve
dispute with multi-year agreement, Ars Technica (Nov. 13, 2014),
https://arstechnica.com/information-technology/2014/11/amazon-and-hachette-resolve-dispute-
with-multi-year-agreement/; Macmillan Strikes Deal with Amazon, but “Irony Prospers in the
Digital Age” - The Authors Guild (Dec. 19, 2014), https://www.authorsguild.org/industry-
                                             - 14 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 16 of 48




           29.      Knowing that each of the Big Five agreed to the same restrictions, gave the

individual Big Five Defendants the necessary assurance that their principal publishing rivals

would not gain a special advantage in a niche market or generate price wars at the wholesale

level by offering better terms to Amazon’s rivals.

           30.      Defendants’ anticompetitive conduct has caused and continues to cause Plaintiff

and the proposed Classes to overpay for books purchased from the Big Five at wholesale without

any offsetting competitive benefit for the high price, e.g., exclusive sales, special editions, or

early releases.

B.         Courts and enforcement agencies have repeatedly found that Defendants’ MFNs
           harm competition.

           31.      Amazon’s and the Big Five’s continued anticompetitive use of MFNs to restrain

competition for trade books prices is astonishingly brazen in light of repeated investigations into

Defendants’ practices. A decade ago, the Big Five conspired with Apple to raise trade eBook

prices via MFNs.30 This conduct led to concurrent investigations by federal and state prosecutors

in the United States and by the European Commission’s Directorate General for Competition

(the “DG Comp”), which resulted in orders prohibiting the publishers from entering into MFNs




advocacy/macmillan-strikes-deal-with-amazon-but-irony-prospers-in-the-digital-age/; No
Authors Held Hostage as HarperCollins and Amazon Come to Terms, The Authors Guild (Apr.
16, 2015), https://www.authorsguild.org/industry-advocacy/no-authors-held-hostage-as-
harpercollins-and-amazon-come-to-terms/; Jillian D’Onfro, Another major publisher is going to
war with Amazon, Business Insider (Mar. 31, 2015),
https://www.businessinsider.com/harpercollins-amazon-contract-expiring-2015-3; For the Big
Five, Agency Now Holds Sway Across the Board, The Authors Guild (Sep. 9, 2015),
https://www.authorsguild.org/industry-advocacy/for-the-big-five-agency-now-holds-sway-
across-the-board/.
     30
          Id.
                                                  - 15 -
010888-12/1449198 V2
               Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 17 of 48




in connection with the sale of eBooks on either continent for a period of five years.31

Defendants’ MFNs not only mirror but expand the illegal price restraints used in the Apple

conspiracy and ensure that no rival retail platform can differentiate itself from, or otherwise

compete with, Amazon.

          32.      In 2012, U.K. regulators at the Office of Fair Trading (OFT) and German

regulators at the Bundeskartellamt concurrently investigated the anticompetitive effect of MFNs

in Amazon’s agreements with third-party retailers to sell on its platform.32 Concerned that

Amazon’s clause could drive up online prices for consumers, OFT opened a formal investigation

after receiving “numerous complaints” that Amazon prohibited its third-party sellers from selling

their products at lower prices through other online outlets, including their own websites.33 The

Bundeskartellamt found that Amazon’s “horizontal price-fixing” agreement acts as a “barrier[] to

market entry for new competitors and hinder[s] the expansion of existing competitors in the

market.”34 It further found that the MFN is “a hardcore restriction in that it limits price-setting

behaviour, [which] cannot be seen either as an indispensable restriction, or as an appropriate way

of involving consumers with regard to its price-raising effect.” Instead, the MFN “results in

safeguarding Amazon’s large own-account share of sales as a competitor and the extensive reach


    31
      U.S. v. Apple, Inc., et al., Department of Justice, https://www.justice.gov/atr/case/us-v-
apple-inc-et-al.; see, e.g., Final Judgment Penguin at 11 and 18; 5.4.2017 DG Comp. Decision at
8.
    32
      Dan Prochilo, UK May Drop Antitrust Probe into Amazon Pricing Policy, Law360(Aug.
29, 2013), https://www.law360.com/articles/468842/uk-may-drop-antitrust-probe-into-amazon-
pricing-policy.
    33
         Id.
    34
       Bundeskartellamt, Amazon removes price parity obligation for retailers on its Marketplace
platform (Dec. 9, 2013) (“12.3.13 Bundeskartellamt decision”),
https://www.bundeskartellamt.de/SharedDocs/Entscheidung/EN/Fallberichte/Kartellverbot/2013/
B6-46-12.pdf?__blob=publicationFile&v=2.
                                                 - 16 -
010888-12/1449198 V2
               Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 18 of 48




of amazon.de, which cannot be attacked by competing platforms.” 35 Faced with these findings,

Amazon capitulated and agreed not to employ MFNs in its third-party seller agreements in the

European market.36 Having achieved their goal, OFT and the Bundeskartellamt closed their

investigations in November 2013.37

          33.      Amazon remained unchastened. Tellingly, not long after its concession to

European authorities, Amazon presented a slide in a 2014 presentation, entitled “Risk Analysis”

that advised company members to “Test the Boundaries of what is allowed by law.”38 And

Amazon continued to employ in other markets—including North America—the very MFNs it

disavowed in Europe.39

          34.      European regulators again investigated Defendants’ MFNs in 2015, when the

European Commission’s Directorate General for Competition (the “DG Comp”) investigated

Amazon’s use of MFNs in the sale of the eBooks, including in its agreements with the Big Five.


    35
         Id.
    36
         Id.
    37
       Id.; OFT, Amazon online retailer: investigation into anticompetitive Practices,
https://www.gov.uk/cma-cases/amazon-online-retailer-investigation-into-anti-competitive-
practices.
    38
      Aditya Kalra, Amazon documents reveal company’s strategy to dodge India’s regulators,
Reuters (Feb. 17, 2021), https://www.reuters.com/investigates/special-report/amazon-india-
operation/; see also Aditya Kalra, India antitrust body says Reuters story corroborates evidence
in probe of Amazon, Reuters (March 19, 2021), https://www.reuters.com/article/us-amazon-com-
india-idUSKBN2BB1UF.
    39
       The harmful effect of Amazon’s anticompetitive agreements with its third-party sellers in
the United States is the subject of a separate consumer antitrust class action lawsuit. Frame-
Wilson v. Amazon, Case No. 2:20-CV-00424-RAJ (W.D. Wash) (filed March 19, 2020). In
August of 2020, the Competition Bureau Canada announced its own investigation to determine
whether any Amazon policies “impact third-party sellers’ willingness to offer their products for
sale at a lower price on other retail channels, such as their own websites or other online
marketplaces.” Competition Bureau, https://www.canada.ca/en/competition-
bureau/news/2020/08/competition-bureau-seeks-input-from-market-participants-to-inform-an-
ongoing-investigation-of-amazon.html.
                                                 - 17 -
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 19 of 48




At the conclusion of its two-year investigation, the DG Comp found that the provisions

(including the wholesale parity, the selection parity, and promotion parity clauses) harmed

competition in the distribution and sale of eBooks in the European markets.40 Faced with those

findings, Amazon agreed not to enforce those provisions in the European markets, including in

its agreements with the Big Five, and the DG Comp closed the investigation.41 Commissioner

Margrethe Vestager praised the resolution, stating that it will increase “choice and competition to

the benefit of European consumers.”42

          35.         Here in the United States, the House of Representatives Judiciary Committee’s

Subcommittee on Antitrust, Commercial and Administrative Law (the “House Antitrust

Committee”) launched an investigation into Amazon along with other dominant technology

platforms. Like the DG Comp, the House Antitrust Committee concluded in its October 2020

report that Amazon’s use of MFNs was harmful to competition.43 “Amazon,” the House

Antitrust Committee observes, “has a history of using MFN clauses to ensure that none of its

suppliers or third-party sellers can collaborate with an existing or potential competitor to make

lower-priced or innovative product offerings available to consumers.”44 The Committee further

concluded that Amazon “uses its gatekeeper position to maintain its market power and “to

further entrench and expand” its dominance, and that MFNs reinforce “Amazon’s ‘stranglehold’

and ‘control’ over book distribution.” 45 The Committee compared Amazon’s monopoly power


    40
         5.4.2017 DG Comp. Decision at 37-38.
    41
         Id. at 39.
    42
       European Commission Press Release, May 4, 2017,
https://ec.europa.eu/commission/presscorner/detail/en/IP_17_1223.
    43
       5.4.2017 EU Commission Decision at 20-38, 43.
    44
       House Report at 295.
    45
       House Report at 6, 15.
                                             - 18 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 20 of 48




and abuse of its power to “the kinds of monopolies we last saw in the era of oil barons and

railroad tycoons.” 46

          36.     Amazon also faces an investigation by the Federal Trade Commission and

antitrust scrutiny by state attorneys general offices in California, Washington, New York, and

Connecticut.47 The Connecticut Attorney General’s office is specifically investigating Amazon’s

eBook business.48

C.        Defendants’ MFNs harm competition and hurt consumers.

          37.     Amazon sells more books than any other single retail outlet in history.49 Industry

sources estimate that “Amazon has 50% or more of the US print book market” and that it

“accounts for roughly 83 percent of all eBook sales, about 90 percent of online print sales, and

about 90 percent of digital audiobook sales.” 50 This concentration of market power in the sale of

books has driven many independent bookstores and large chains alike out of business.

          38.     Twenty-five years ago, there were around four thousand independent bookstores

in the U.S., and many functioned as local cultural centers, where people browsed and exchanged

ideas. 51 Today, there are fewer than two thousand, and the economic power is concentrated in


     46
      Id.
     47
      House Report at 253; Press Release, Fed. Trade Comm’n, FTC to Examine Past
Acquisitions by Large Technology Companies (Feb. 11, 2020), https://www.ftc.gov/news-
events/press-releases/2020/02/ftc-examine-past-acquisitions-large-technology-companies.
   48
      Jeffrey A. Trachtenberg and Dana Mattioli, Connecticut Investigating Amazon’s E-Book
Business, Wall Street Journal (Jan. 13, 2021).
     49
       Porter Anderson, US Publishers, Authors, Booksellers Call Out Amazon’s ‘Concentrated
Power’ in the Market, Publishing Perspectives (Aug.17, 2020),
https://publishingperspectives.com/2020/08/us-publishers-authors-booksellers-call-out-amazons-
concentrated-power-in-thebook-market/.
    50
       House Report at 255 n.1562.
    51
       George Packer, Cheap Words, New Yorker (Feb.17 & 24, 2014),
https://www.newyorker.com/magazine/2014/02/17/cheap-words.
                                            - 19 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 21 of 48




the hands of one bookseller.52 While its brick-and-mortar counterparts crater, Amazon is in talks

to convert real estate in vacated malls into additional Amazon distribution centers.53 Stacy

Mitchell, the Co-Director of the Institute for Local Self Reliance warns that the concentration of

power in one company has huge impacts on the economy: “Local businesses are disappearing

and, with them, a pathway to the middle class. . . . New business formation is down to historic

lows.”54

         39.      Unlike other booksellers that are drawn to the world of literary artists and the

power of the written word, Amazon founder and former hedge fund manager, Jeff Bezos, did not

start an online bookstore out of a love of books. Shel Kaphan, Bezos’s former deputy, explains

that Mr. Bezo’s decision to start Amazon as a bookstore “was totally based on the property of

books as a product.” 55 Books are easy to ship, hard to break, and there are far too many of them,

in and out of print, to sell even a fraction of them at a physical store. 56

         40.      According to a New York literary agent, books were Amazon’s version of “a

gateway drug.” 57 Long before Google found a way to commoditize consumer data, Amazon

recognized that it was the key to the new economy and that selling books was the optimal way to

gather detailed, consumer preference data, particularly from affluent, educated shoppers.58 John

Sargent, the former chief executive of Macmillan, noted that Amazon was never just a bookstore:


    52
       Amy Watson, Number of independent bookstores in the U.S. 2009-2019, Statista (Oct 29,
2019), https://www.statista.com/statistics/282808/number-of-independent-bookstores-in-the-us/.
    53
       House Report at 261.
    54
       Id. at 50.
    55
       George Packer, Cheap Words, New Yorker (Feb.17 & 24, 2014),
https://www.newyorker.com/magazine/2014/02/17/cheap-words.
    56
       Id.
    57
       Id.
    58
       Id.
                                              - 20 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 22 of 48




“Books were going to be the way to get the names and the data. Books were [Amazon’s]

customer-acquisition strategy.” 59 After collecting data on millions of customers, Amazon would

figure out how to sell everything else.60

         41.      According to the market research firm Codex Group, readers browsing in a

traditional bookstore discover new books they would like to read at about three times the rate

they do while shopping on Amazon.61 Even though it dominates the book market, Amazon

accounts for only 7% of new book discovery, while local bookstores, shunted to the periphery of

the book market, account for 20% of new discoveries.62 This loss impacts consumer choices, and

stunts the economy over the long-term.63

         42.      Amazon’s market dominance gives it the unprecedented power to decide what

books consumers will encounter, and to pick which publishers, authors, and creators will be the

winners and the losers.64 “Amazon has used retaliation . . . to coerce publishers to accept

contractual terms that impose substantial penalties for promoting competition” with Amazon’s

rivals.65 Amazon’s retaliatory tactics against publishers include removing the pre-set purchase

(“BUY“) button, which blocks a customer’s ability to purchase a publisher’s current titles; and

removing the “pre-order” button, which eliminates the ability for a consumer to pre-order

publishers’ forthcoming titles.66 Another form of retaliation that Amazon reportedly engaged in


    59
       Id.
    60
       Id.
    61
       Stacy Mitchell and Olivia LaVecchia, Report: Amazon’s Monopoly, ILRS(Nov 29. 2016),
https://ilsr.org/amazons-monopoly/at 27.
    62
       Id.
    63
       Id.
    64
       Id. at 27.
    65
       Id.
    66
       House Report at 260.
                                             - 21 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 23 of 48




was showing publishers’ titles as out of stock or with delayed shipping times. 67 Publishers,

authors, and booksellers have “significant fear” because of Amazon’s dominance. 68

         43.      “Amazon has the ability to promote or destroy a book in the national marketplace

for any reason it chooses, and nobody outside the company can know why or how—or even that

it was done,” observes Authors United.69 Amazon can, at any moment, remove the buy-button

from a particular title on its site and cause overall sales of that book to plummet by 50% or

more.70 It has the power to destroy a book’s prospects and has exercised this power on a number

of occasions.71 For example, to extract more fees from Hatchette, it suspended pre-orders and

delayed the shipping times of thousands of Hatchette books by weeks, and modified its search

and recommendation algorithms to direct shoppers to other books.72 Amazon’s machinations did

not just harm Hatchette. It also suppressed the career prospects and incomes of roughly 3,000

authors for several months. 73

         44.      Defendants’ anticompetitive conduct has depressed book sales in the U.S. market.

The net revenue of the U.S. book publishing industry decreased from 2014 through 2018 and has

remained generally flat ever since.74




    67
      Id.
    68
      Id.
   69
      Id.
   70
      Id. at 11.
   71
      Id.
   72
      Id.
   73
      Id.
   74
      Statista (Oct. 9, 2012), https://www.statista.com/statistics/271931/revenue-of-the-us-book-
publishing-industry/.
                                                - 22 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 24 of 48




           45.      In August 2019, publisher net revenue for trade books, including sales to

bookstores, wholesalers, direct to consumer, and online retailers, etc., was down 3.6% as

compared to the same period to the previous year.75 Paperback and mass market books decreased

by 7.9% and hardback books also decreased by 0.8%.76 In a more competitive market, where

book distribution would be greater dispersed through more sellers, sales would increase.

           46.      Defendants’ MFNs cement Amazon’s dominance and prevent fair competition

from other booksellers. The harm they cause to competition and consumer choices is precisely

what federal antitrust laws are intended to address.

                          VI.     INTERSTATE TRADE AND COMMERCE

           47.      Amazon’s activities as alleged in this complaint were within the flow of, and

substantially affected, interstate commerce. Amazon sells books across, and without regard to,

state lines.

           VII.    DEFENDANTS’ MARKET POWER IN THE RELEVANT MARKET

           48.      The relevant market for purposes of this action is the online retail market for trade

books in the United States. Amazon and the Publisher Defendants have market power in this

market.

A.         The online market for print trade books is the relevant product market.

           1.       Trade books are not interchangeable with other books.

           49.      Trade books represent a distinct product market from non-trade books, such as

reference and academic books.77 They also represent a distinct product market from self-


     75
       Association of American Publishers Release August 2019 StatShot Report,
https://publishers.org/news/association-of-american-publishers-release-august-2019-statshot-
report/.
     76
          Id.
     77
          Apple, 952 F. Supp. 2d at 648 n.4.
                                                    - 23 -
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 25 of 48




published books. Whereas a self-published author fronts all costs and is responsible for the

content and marketing, trade publishers receive the rights to sell an author’s book in exchange

for covering all aspects of editing, publication, marketing, and distribution.78 Trade publishers

are highly selective. They do not read 95% of the manuscripts they receive and publish only

about 1% of the manuscripts they do review.79 The selection, editing, and promotional process is

an expensive undertaking, and trade books represent the publisher’s considerable investment in

that process.

         2.       Print books are not reasonably interchangeable with eBooks or audio books.

         50.      Within the trade book market, there is also a distinct product market for the retail

sale of print trade books that is separate from retail distribution of trade eBooks and trade audio

books.80

         51.      Products’ functional interchangeability typically depend on the products’ physical

characteristics.81 Courts and economists typically define the boundaries of a market by reference

to products’ functional substitutability, and products’ physical characteristics often determine

their functional substitutability.82 Printed books are physical objects that can be read without any

special devices. In comparison, eBooks are digital products that require a special device, such as

Amazon’s Kindle or Barnes & Noble’s Nook, to read them. Printed books also different from


    78
       Leigh Shine, Calculating the Odds of Getting a Traditional Publisher, Medium (Dec. 22,
2016), https://medium.com/publishizer/calculating-the-odds-of-getting-a-traditional-publisher-
798b1c7b94b0.
    79
       Odds Of Being Published - Fiction Writer’s Mentor, http://www.fiction-writers-
mentor.com/odds-of-being-published.
    80
       United States v. Apple Inc., 952 F. Supp. 2d 638, 694 n.60 (S.D.N.Y. 2013) (defining the
relevant market as trade eBooks in the United States); 5.4.2017 DG Comp. Decision at 14.
    81
       2 Federal Antitrust Law § 10.2 (2020).
    82
       Philip Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
and Their Application, ¶ 562 (5th Ed.).
                                                  - 24 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 26 of 48




audio books, which may be physical or digital but are made for listening, not reading. These

distinguishing characteristics affect the substitutability of print books and audiobooks in the

supply or demand for eBooks.83

         52.      From both a demand side and a supply side analysis, trade eBooks and trade

audiobooks are also not sufficiently strong substitutes to warrant their inclusion in the product

market of which trade print books form a part.84

         53.      The DG Comp found that, as regards demand-side substitutability, consumers are

unlikely to switch from eBooks to print versions in case of a 5-10% increase in the retail price of

eBooks because overall, even with a 5-10% increase of their retail price, eBooks would generally

be priced significantly lower than print books.85 Consumer preferences also play an important

role in distinguishing the two formats. For example, the DG Comp’s investigation of the eBooks

market showed that important consumer considerations determine whether the consumers will

purchase an eBook instead of a print version of a book.86

         54.      To find significant supply-side substitutability, print book retailers and eBook

retailers would have to be able to enter each other’s markets quickly and easily. The DG Comp

found that this was not the case. The distribution of print books entails important investments in

the distribution, warehousing and logistics, whereas eBooks distribution requires mainly set-up

and maintenance of an online distribution platform, which is a very different type of

investment.87 A traditional print bookstore cannot switch from selling print books to eBooks



    83
       5.4.2017 DG Comp. Decision at 14.
    84
       Id.
    85
       Id.
    86
       Id.
    87
       Id.
                                                 - 25 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 27 of 48




without acquiring significant tangible and intangible assets, incurring additional investments and

making strategic decisions with the immediacy required to allow for a finding of significant

supply-side substitutability, and the same holds true for an eBook retailer switching to print

sales.88

           55.      The DG Comp found that audio books are distinct from both print books and

eBooks, notably in terms of (i) pricing at wholesale and retail level and (ii) their typical end

consumer and mode of consumption.89 Because print books and audio books are not reasonable

substitutes, the retail eBook market is a distinct market.

           3.       The online market for sale of print trade books is a well-defined submarket,
                    representing a distinct group of competitors that do not overlap significantly
                    with brick-and-mortar booksellers.

           56.      Courts, government agencies, economists, customers and retailers alike recognize

the retail ecommerce market as a distinct market within the U.S. retail market. Industry

recognition of a distinct ecommerce retail market is relevant because economic actors usually

have accurate perceptions of economic realities and the parties active in the market understand

its function and demarcation.

           57.      Courts recognize that product availability alone does not determine the relevant

product market.90 With respect to ecommerce markets, many brick and mortar stores lack the
actual or potential ability to deprive online stores of significant levels of business because brick

and mortar stores typically serve customers within the immediate geographic area, while an

online store typically operates over a broad region, nationally, or internationally.91 Local retail

    88
       Id.
    89
       Id.
    90
       See, e.g., FTC v. Whole Foods Mkt., Inc., 533 F.3d 869, 881 (D.C. Cir. 2008) (“Of course
customers cross-shop,” but the “fact that a customer might buy a stick of gum at a supermarket
or at a convenience store does not mean there is no definable groceries market.”).
    91
      Distance Learning Co. v. Maynard, 2020 U.S. Dist. LEXIS 99256, at *20 (N.D. Cal. June
4, 2020).
                                                   - 26 -
010888-12/1449198 V2
               Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 28 of 48




stores also do not serve as reasonable substitutes for customers of online stores because physical

stores do not have the same type of electronic ordering efficiency and capability as an online

market.92 And rarely can brick and mortar stores compete with the extensive inventory that an

online merchant can provide.93

          58.      The U.S. Census Bureau identifies ecommerce as a separate market and has

collected data on ecommerce sales since 1998.94 In 2002, it began compiling E-STATS, statistics

“devoted exclusively to ‘Measuring the Electronic Economy,’”95 and it publishes quarterly

ecommerce reports.96 More recently, the Census Bureau released a supplemental data table on

retail ecommerce by type of retailer to enhance “understanding of where consumers are shopping

online” and “provide an overview of trends in retail and e-commerce sales.”97 Census data are
also available for ecommerce sales by type of product.98 Similarly, the Bureau of Labor Statistics

Producer Price Index (PPI) program separately tracks the ecommerce industry group, which

includes both electronic shopping and auctions.99




    92
     Origami Owl LLC v. Mayo, No. CV-15-00110-PHX-DGC, 2015 U.S. Dist. LEXIS
103755, at *8 (D. Ariz. Aug. 7, 2015).
    93
      Thompson v. 1-800 Contacts, Inc., 2018 U.S. Dist. LEXIS 83806, at *21-23 (D. Utah May
17, 2018).
    94
         https://www.commerce.gov/news/fact-sheets/2017/07/new-insights-retail-e-commerce.
    95
         https://www.census.gov/programs-surveys/e-stats.html.
    96
         https://www.census.gov/retail/ecommerce/historic_releases.html.
    97
         https://www.commerce.gov/news/fact-sheets/2017/07/new-insights-retail-e-commerce.
    98
         Id.
    99
       Lana Borgie, Trends in producer prices between e-commerce and brick-and-mortar retail
trade establishments, Prices & Spending Vol. 3, No. 18, Aug. 2014, https://www.bls.gov/
opub/btn/volume-3/pdf/trends-in-producer-prices-between-e-commerce-and-brick-and-mortar-
retail-trade-establishments.pdf.
                                                - 27 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 29 of 48




          59.       The manner of distribution also supports a separate market.100 Economists

recognize that an online channel of distribution has distinct characteristics from a physical

channel.101 Ecommerce has a superior method of transmitting information, effective

asynchronous communication, greater ﬂexibility in dealing with information, with far greater

interactivity and search capability.102 “Despite the relative inefﬁciency of delivering goods

directly to the home,” ecommerce leads to unique cost savings because “supplying direct to the

consumer is less expensive than doing so through a store.”103 Ecommerce retail businesses avoid

the costs “of handling within the store (unpacking, stocking and maintaining shelves, and such),

theft (which can easily account for 3 percent of the sales of a retailer), rent (low-cost distribution

centers replace expensive urban or suburban real estate), and selling costs (automated and tele-
sales replace relatively expensive in-store salespeople).”104 Consumers similarly benefit from

greater “information about available goods and services, and services; an improvement in access

to these goods; and the ability to customize goods to ﬁt the tastes of buyers.”105 Economists also

recognize that the physical location of the business operating within ecommerce becomes less

relevant because the ecommerce market “facilitates production and distribution across borders ...




    100
       See e.g., Henry v. Chloride, 809 F.2d 1334, 1342 (8th Cir. 1987) (batteries sold by
traveling salespersons present a distinct submarket from batteries sold from warehouses or
stores).
    101
      Katawetawaraks, C., & Wang, C. H. (2011). Online Shopper Behavior: Influences of
Online Shopping Decision. Asian Journal of Business Research, 1(2), 66-74.
    102
        Severin Borenstein and Garth Saloner, Economics and Electronic Commerce, JOURNAL OF
ECONOMIC PERSPECTIVES, Vol. 15, No.1 (Winter 2001) at 5,
https://www.gsb.stanford.edu/sites/gsb/files/publication-
pdf/Economics%20and%20Electronic%20Commerce.pdf; see also David VanHoose,
ECOMMERCE ECONOMICS (Routledge 2nd Ed. 2011);
http://cw.routledge.com/textbooks/vanhoose/.
    103
          Id.
    104
          Id. at 5-6.
    105
          Id. at 6-7.
                                                  - 28 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 30 of 48




and can assist in opening markets that were previously closed.”106 The lower transaction costs

and production costs also facilitate easier entry into the market and increase competition.107

Demand side preferences also make online retailing unique in terms of certain factors such as

convenience and price.108 Because competing offers are “just a few clicks away on the Internet,

online consumers can more easily compare different alternatives before buying with lower search

cost than offline consumers.”109 Online shoppers can also more easily put off purchases decisions

until they are ready to buy because they have not invested in travel time and do not face the

pressure from the salespeople that shoppers in brick and mortar stores experience.110

          60.       The Stigler Committee on Digital Platforms reports: “Traditional brick-and-

mortar stores and online platforms differ greatly in their advertising and personalization

capabilities.”111 Online retailers “almost always require account creation for purchasing, verify
this information for each transaction, and have direct or easy access to detailed non-shopping

information about their customers.”112 This account creates a digital identity, which incorporates



    106
       Andrew D. Mitchel, Towards Compatibility: The Future of Electronic Commerce within
the Global Trading System, J Int Economic Law (2001) 4 (4): 683.
    107
          Id.
    108
        Tracey Wallace, The 2018 Omni-Channel Retail Report: Generational Consumer
Shopping Behavior Comes Into Focus, https://www.bigcommerce.co.uk/blog/omni-channel-
retail/#developing-your-omni-channel-strategy; see also Isabel P. Enrique and Sergio Romàn,
The Influence of Consumers’ Cognitive and Psychographic Traits on Perceived Deception: A
Comparison Between Online and Offline Retailing Contexts, J Bus Ethics (2014) 119:405–422
(examining the role of several consumers’ cognitive and psychographic traits in their perception
of retailers’ deceptive practices (perceived deception) and the different effects on perceived
deception associated with online vis- à-vis in-store shopping, indicating that they need to be
considered as distinct experiences for the customer).
    109
          Supra Isabel P. Enrique and Sergio Romàn at 408.
    110
          Id.
    111
        Stigler Committee on Digital Platforms (Sep. 16, 2019),
https://research.chicagobooth.edu/-/media/research/stigler/pdfs/digital-platforms---committee-
report---stigler-center.pdf, at 45.
    112
          Stigler Committee on Digital Platforms at 45.
                                                  - 29 -
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 31 of 48




select data on age, sex, address, email address, preferences, and, potentially more information.113

By comparison, physical shops tend not to force shoppers to identify themselves—and indeed

consumers who use cash, credit cards with chips or phone payment apps do not identify

themselves to the store.114 Lina M. Khan adds: “The degree to which a firm can tailor and

personalize an online shopping experience is different in kind from the methods available to a

brick-and-mortar store – precisely because the type of behavior that online firms can track is far

more detailed and nuanced.”115

          61.      U.S. retailers recognize the online market as a separate economic entity. Only

28% of small businesses sell online.116 Established large retailers, e.g., Walmart, Target, and
Costco, have an online presence, but focus their efforts overwhelmingly on their physical stores.

For example, in 2017, ecommerce accounted for only 5.5% of revenue for Target,117 4% for

Costco,118 and 3% for Walmart.119 Online retailers commonly advertise only online, whereas




    113
          Id. at 54.
    114
        Id. at 45; How Does the Chip in My Credit Card Work? Ascent (Nov 20, 2018),
https://www.fool.com/the-ascent/credit-cards/articles/how-does-the-chip-in-my-credit-card-
work/.
    115
          Lina M. Khan, Amazon’s Antitrust Paradox, 126 Yale L.J. 710, 764 (2017).
    116
       Jia Wertz, How Brick-And-Mortar Stores Can Compete With E-Commerce Giants,
Forbes, May 17, 2018, https://www.forbes.com/sites/jiawertz/2018/05/17/how-brick-and-mortar-
stores-can-compete-with-e-commerce-giants/#4be14a943cc0.
    117
        Nat Levy, Target’s digital sales grew 10X faster than in-store sales in 2018, as retailer
adjusts to battle Amazon, Geekwire, Mar. 5, 2019, https://www.geekwire.com/2019/targets-
digital-sales-grew-10x-faster-store-sales-2018-retailer-adjusts-battle-amazon/.
    118
      Trefis Team, How Much Of Wal-Mart’s Revenue Will Come From E-Commerce In 2020?,
Forbes, Nov. 27, 2017, https://www.forbes.com/sites/greatspeculations/2017/11/27/how-much-
of-wal-marts-revenue-will-come-from-e-commerce-in-2020/#454ed14359f2.
    119
        Ecommerce accounts for 4% of Costco’s sales and is growing 12%,
https://www.digitalcommerce360.com/2017/03/06/e-commerce-accounts-4-costcos-sales-
growing-12/.
                                                  - 30 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 32 of 48




store retailers advertise both on and offline.120 Unlike brick and mortar stores, ecommerce

retailers do not have a way to take payment by cash or checks.121 Brick and mortar stores

typically provide customer service in-store to respond to questions about product offerings,

whereas customer service for ecommerce retail is typically less comprehensive or effective.122

          62.       U.S. consumers distinguish between ecommerce and brick-and-mortar shopping

markets. As a practical matter, the ecommerce market requires access, usually through a personal

computer, smart phone or tablet, and most, but not all U.S. consumers have access to this

market.123 According to a Pew Research Center study in 2016, 64% of U.S. consumers prefer

shopping in physical stores, and when purchasing something for the first time, 84% of U.S.

consumers found it important to be able to ask questions about what they are buying or to buy

from sellers they are familiar with, and 78% think it is important to be able to try the product out

in person, where physical stores have an advantage over ecommerce.124
          63.       Ecommerce stores have a distinctly different look and feel to customers than

markets that rely on a different chain of distribution, e.g., in-store purchases, mail-order or

purchases made from traveling sales staff. Typically, with a few clicks or a simple voice

command, an ecommerce retailer will send the product directly to the consumers without any

interaction with sales staff.

          64.       Ecommerce attracts a younger demographic. A 2017 survey by Statista found that

67% of millennial shoppers preferred to search and purchase on ecommerce sites rather than in


    120
       Anna Johansson, 6 Fundamental Differences Between E-Commerce & Brick-and-Mortar
Stores, RetailNext, https://retailnext.net/en/blog/6-fundamental-differences-between-e-
commerce-brick-and-mortar-stores/.
    121
          Id.
    122
          Id.
    123
      Aaron Smith and Monica Anderson, Online Shopping and E-Commerce, Pew Research
Center, Dec. 19, 2016, https://www.pewresearch.org/internet/2016/12/19/online-shopping-and-e-
commerce/.
    124
          Id.
                                                  - 31 -
010888-12/1449198 V2
                Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 33 of 48




store, while only 28% of seniors do.125 Online retailers offer a broader selection and a larger

inventory than offline retailers do. Consumers can shop online 24/7 and locate hard-to-find items

more easily than they could by searching physical stores.126 Online retail provides greater

convenience to consumers who can order products from any location without having to find a

brick-and-mortar store selling the specific product with the specific desired attributes and the

desired quantity.127 Shopping in physical stores offers more social interaction and socializing

with other shoppers and it is faster and easier to return a defective or unwanted product in-store

rather than shipping back to an online retailer.128 The following graphic summarizes the key

differences between markets from the consumers’ perspective: 129




    125
        Clement, J. U.S. online shopping preference 2017, by age group, Aug. 12, 2019,
https://www.statista.com/statistics/242512/online-retail-visitors-in-the-us-by-age-group/.
    126
        Susan Ward, Brick and Mortar Stores vs Online Retail Sites, Jun. 25, 2019,
https://www.thebalancesmb.com/compare-brick-and-mortar-stores-vs-online-retail-sites-
4571050; https://www.commerce.gov/news/fact-sheets/2017/07/new-insights-retail-e-commerce.
    127
          Id.
    128
          Ward.
    129
       Rose Leadem, 67 Fascinating Facts About Ecommerce vs. Brick and Mortar
(Infographic), Dec. 30, 2017, https://www.entrepreneur.com/article/306678.
                                               - 32 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 34 of 48




B.       The United States is the relevant geographic market.

         65.      The relevant geographic market is the United States. Like most ecommerce, the

retail book market operates on a nationwide basis. Much of the sales activity in that market

occurs through nationwide channels, including Amazon’s online sales platforms and those of its

retail competitors.
                                                - 33 -
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 35 of 48




           66.    The Big Five sell their trade books throughout the United States.

           67.    Book retailers located outside of the Unites States are unable to constrain book

pricing in the United States.

C.         The Big Five dominate the production and sale at wholesale of print trade books in
           the U.S. market.

           68.    A pattern of consolidation has dominated the publishing industry. Between

November 1985 and November 1986 alone, there were fifty-seven major publishing

acquisitions.130 By 2006, the six largest U.S. trade book publishers (the current Big Five)

accounted for ninety percent of total sales.131 In 2013, Penguin merged with Random House,

producing a combined group that now controls approximately twenty-five percent of the English-

language publishing market.132 Simon and Schuster was founded in 1924, and it has been

variously owned by Marshall Field, Gulf + Western, Viacom, and CBS Corporation.133

           69.    Together, the Big Five publish many of the biggest names in fiction and non-

fiction, including the vast majority of the New York Times bestsellers.134 They represent about

80% of the sales of trade books. Their dominance can be attributed to a long history of mergers

and acquisitions that has led to five giant publishing houses, consisting of vast numbers of

subsidiary publishers or “imprints. Smaller trade publishers continue to lose business and are

unable to compete with the Big Five. For example, Houghton Mifflin Harcourt recently

announced that it was exploring a sale of its trade publishing division, potentially with


     130
       Supra Lee.
     131
       Id.
   132
       Id.; Supra Alter & Lee.
   133
       Id.; Alexandra Alter and Edmund Lee, Penguin Random House to Buy Simon & Schuster,
NYT (Nov. 25, 2020), https://www.nytimes.com/2020/11/25/books/simon-schuster-penguin-
random-house.html.
   134
       Apple, 791 F.3d at 298.
                                            - 34 -
010888-12/1449198 V2
             Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 36 of 48




Macmillan or Hachette.135 The Big Five Defendants’ sales account for about 80% of the trade

publications in the United States.

           70.    On November 25, 2020, Penguin announced plans to acquire Simon & Schuster;

the proposed merger would create a single publishing house with approximately a third of all

trade books published.136 News Corp Chief Executive Robert Thomson said in a statement. “This

literary leviathan would have 70% of the U.S. literary and general fiction market.”137

D.         Amazon dominates the retail market for print books.

           71.    A market share as large as Amazon’s create an inference of market power. Its

market power is durable because barriers to entry make entry by new competitors difficult.138

Further, effective entry into or expansion in the print trade book market would require competing

booksellers to be able to differentiate their products or services, including by offering lower

prices, early releases, or exclusive products. As the allegations in this complaint make clear,

Defendants’ MFNs make such competition impossible.

                             VIII. CLASS ACTION ALLEGATIONS

           72.    Plaintiff brings this action on behalf of itself, and as a class action under the

Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking damages and injunctive




     135
        Supra Alter & Lee.
     136
        AG Statement on Proposed Sale of Simon & Schuster and Its Ramifications for Authors,
The Authors Guild, https://www.authorsguild.org/industry-advocacy/ag-statement-on-proposed-
sale-of-simon-schuster-and-its-ramifications-for-authors/; Frank Jordans and Hillel Italie,
Penguin to buy Simon & Schuster, create publishing giant, Associated Press (Nov. 25, 2020,
https://apnews.com/article/stephen-king-publishing-john-irving-media-jonathan-karp-
89ec475bd7783fea199a378c60261f8b.
    137
        Jordans & Italie.
    138
        5.4.2017 DG Comp. Decision at 33 (finding that such barriers exist and exacerbate “the
potential foreclosure effect” of the MFN).
                                                   - 35 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 37 of 48




relief against Defendants pursuant to federal antitrust law on behalf of the members of the

following Bookseller and Online Bookseller Classes:

                  All retail booksellers, which, on or after March 25, 2017,
                  purchased print books at wholesale directly from the Big Five
                  Publishers.

                  All online retail booksellers, which, on or after March 25, 2017,
                  purchased print books at wholesale directly from the Big Five
                  Publishers.

         73.      Excluded from the proposed Classes are the Defendants and their officers,

directors, management, employees, subsidiaries, or affiliates. Also excluded are the district judge

or magistrate judge to whom this case is assigned, as well as those judges’ immediate family

members, judicial officers and their personnel, and all governmental entities.

         74.      Numerosity: Members of the proposed Classes are so numerous that joinder is

impracticable. Plaintiff believes that there are several hundreds of members of the proposed

Classes geographically dispersed throughout the United States, such that joinder of all Class

members is impracticable.

         75.      Typicality: Plaintiff’s claims are typical of the claims of the other members of the

proposed Classes. The factual and legal bases of Defendants’ liability are the same and resulted

in injury to Plaintiff and all other members of the proposed Classes.

         76.      Adequate representation: Plaintiff will represent and protect the interests of the

proposed Classes both fairly and adequately. Plaintiff has retained counsel competent and

experienced in complex class-action litigation. Plaintiff has no interests that are antagonistic to

those of the proposed Classes, and their interests do not conflict with the interests of the

proposed Class members they seek to represent.




                                                 - 36 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 38 of 48




         77.       Commonality: Questions of law and fact common to the members of the

proposed Classes predominate over questions that may affect only individual members of the

Classes because Defendants have acted on grounds generally applicable to the Classes and

because Class members share a common injury. Thus, determining damages with respect to the

proposed Classes as a whole is appropriate. The common applicability of the relevant facts to

claims of Plaintiff and the proposed Classes are inherent in Defendants’ wrongful conduct,

because the overcharge injuries incurred by Plaintiff and each member of the proposed Classes

arose from the same anticompetitive conduct alleged herein.

         78.       There are common questions of law and fact specific to the Classes that

predominate over any questions affecting individual members, including:

               i. Whether Defendants unlawfully contracted, combined, or conspired to
                  unreasonably restrain trade in violation of section 1 of the Sherman Act by
                  agreeing to highly restrictive MFNs that control the wholesale price of print trade
                  books and prevent Amazon’s bookseller rivals from competing on price and
                  product availability;

            ii. Whether Amazon has unlawfully monopolized the U.S. online retail market for the
                sale of print trade books, including by way of the contractual terms, policies,
                practices, mandates, and restraints described herein;

           iii. Whether Defendants conspired to confer upon Amazon a monopoly in the U.S.
                online retail market for the sale of print trade books, including by way of the
                contractual terms, policies, practices, mandates, and restraints described herein;

           iv. Whether competition in the U.S. online retail market for the sale of print books has
               been restrained and harmed by Amazon’s monopolization of this market;

            v. Whether Plaintiff and members of the proposed Classes have been damaged by
               Defendants’ conduct;

           vi. The amount of any damages; and

          vii. The nature and scope of injunctive relief necessary to restore a competitive market.

         79.       Prevention of inconsistent or varying adjudications: If prosecution of a myriad

of individual actions for the conduct complained of were undertaken, there likely would be
                                                  - 37 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 39 of 48




inconsistent or varying results. This would have the effect of establishing incompatible standards

of conduct for the Defendants. Certification of Plaintiff’s proposed Classes would prevent these

undesirable outcomes.

         80.      Injunctive relief: By way of its conduct described in this complaint, Defendants

have acted on grounds that apply generally to the proposed Classes. Accordingly, final injunctive

relief is appropriate respecting the Classes as a whole.

         81.      Predominance and superiority: This proposed class action is appropriate for

certification. Class proceedings on these facts and this law are superior to all other available

methods for the fair and efficient adjudication of this controversy, given that joinder of all

members is impracticable. Even if members of the proposed Classes could sustain individual

litigation, that course would not be preferable to a class action because individual litigation

would increase the delay and expense to the parties due to the complex factual and legal

controversies present in this matter. Here, the class action device will present far fewer

management difficulties, and it will provide the benefit of a single adjudication, economies of

scale, and comprehensive supervision by this Court. Further, uniformity of decisions will be

ensured.

                                   IX.    ANTITRUST INJURY

         82.      Defendants, through their unlawful conduct alleged herein cause Plaintiff and

members of the proposed Classes to pay higher wholesale prices for print trade books than they

would have paid or would pay in the future in the absence of Defendants’ unlawful acts. Further,

Defendants’ unlawful conduct harms consumers by eliminating booksellers’ incentives to

compete on price or product availability. Plaintiff and members of the proposed Bookseller and

Online Bookseller Classes have sustained, and continue to sustain, significant losses from


                                                - 38 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 40 of 48




overcharges directly caused by Defendants’ anticompetitive activity. The full amount of such

overcharge damages will be calculated after discovery and upon proof at trial. Unless

Defendants’ anticompetitive conduct is stopped, Plaintiff and members of the proposed Classes

will incur future overcharges in their purchase of print trade books.

                                    X.      CAUSES OF ACTION

                              VIOLATION OF THE SHERMAN ACT

                                          FIRST CAUSE OF ACTION
                                         VIOLATION OF 15 U.S.C. § 1

         83.      Plaintiff incorporates by reference the allegations in the preceding paragraphs.

         84.      Plaintiff brings this claim on behalf of itself and on behalf of each member of

both proposed Classes described above. Plaintiff seeks damages and injunctive relief.

         85.      Defendants, by and through their officers, directors, employees, agents and other

representatives, have entered into an unlawful agreement, combination and conspiracy in

restraint of trade. Through highly restrictive MFNs Defendants agree that no rival bookseller can

differentiate itself from, or otherwise compete with, Amazon on price or product availability.

         86.      Defendants are liable for the creation, maintenance, and enforcement of the

anticompetitive restraints regardless whether a per se, “quick look,” or rule of reason standard

applies.

         87.      Per se: Defendants engaged in parallel conduct by knowingly entering into the

same anticompetitive agency agreements with MFNs that the court in this District had previously

found to be a per se violation of Section 1 of the Sherman Act. Defendants’ agreement is a per se

violation because it was formed for the purpose and with the effect of controlling the price of

wholesale book prices even if they had not explicitly agreed on the prices to be charged.



                                                 - 39 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 41 of 48




          88.     Defendants share a common motive to collude. Defendant Amazon has a motive

to dominate over its retail competitors which it achieves by including MFNs or similar

provisions to ensure that no rival retail platform can differentiate itself from, or otherwise

compete with, Amazon. Each of the Big Five Defendants has a motive to control wholesale

prices.

          89.     Defendants did not act unilaterally or independently, or in their own economic

interests, when entering into these anticompetitive agreements, which substantially,

unreasonably, and unduly restrain trade in the relevant market, and thereby harmed Plaintiff and

the proposed Classes. The Big Five Defendants have indicated a preference to diversify from

Amazon, not to become more dependent upon it. They acted against their own self-interest by

agreeing to anticompetitive MFNs that restrict their channels of distribution. All Defendants

have an interest in generating sales in the trade book market, yet supracompetitive wholesale

prices for the Big Five’s books and a consolidation of power in the hands of a single bookseller

have led to higher retail prices and depressed sales in this market.

          90.     Defendants had opportunities to collude. For example, as each of the Big Five

Defendants entered into the same agreement with Amazon, they publicly signaled to the others

that the agreement provided similar terms. Defendant Amazon also publicly stated that it had

offered the same terms to each of the Big Five.

          91.     Authorities in the United States and Europe have launched multiple investigations

into Defendants’ conduct in book sales and have found their agency agreements with MFNs to

be anticompetitive. The House Antitrust Commission and the DG Comp also found at the

conclusion of their respective investigations into Amazon’s MFN and similar anticompetitive




                                                - 40 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 42 of 48




provisions in its agreements with the Big Five, that Amazon’s agreements harm consumers and

competition in the retail sale of books.

         92.      Plaintiff also alleges a hub-and-spoke conspiracy supporting a horizontal price

fixing agreement. Defendant Amazon is the dominant retail bookseller, through which the Big

Five sell their print trade books. Like Apple before it, Amazon serves as the central, common

contractual party (i.e., the hub) through which the Defendants carried out their common scheme

to control wholesale trade book prices and ensure that Amazon’s retail competitors could not

differentiate themselves in terms of price or offerings by entering into agency agreements with

MFNs and similar provisions.

         93.      Defendant Amazon participated in and facilitated the horizontal agreement among

the Big Five Defendants by coordinating a series of substantially identical agreements with the

same anticompetitive terms and making clear to each of the Big Five Defendants that it was

offering each of them a similar deal.

         94.      For purposes of Plaintiff’s allegations of a per se violation, it is not necessary to

prove a relevant market or adverse effects in such market.

         95.      Quick look/rule of reason: To the extent Defendants’ conduct is determined to

be a vertical price restraint and the conduct at issue is not a per se violation, the relevant product

market is the retail market for the sale of print trade books or alternatively the online submarket

for the sale of print trade books. The relevant geographic market is the entire United States.

         96.      Defendants possess market power within the relevant markets. Amazon controls

about 50% of the retail market for the sale of print books in the United States and about 90% of

the online submarket. The Big Five Defendants’ sales account for about 80% of the trade

publications in the United States. That Defendants have market power in the relevant market is

                                                  - 41 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 43 of 48




also evident from their power to raise wholesale prices above those that would be charged in a

competitive market.

         97.      Defendants’ agreements have an open and obvious adverse effect on competition.

They ensure that Amazon.com faces no competition in the price or availability of print trade

books. By preventing Amazon’s retailer competitors from offering alternative inventory or

superior prices, Defendants increase wholesale price of the Big Five’s books and limit the

number of meaningful choices consumers have to purchase print trade books at retail.

         98.      Defendants’ anticompetitive agreements have actual detrimental effects in the

relevant market, i.e., less competitive pricing and competition in product availability.

         99.      An observer with even a rudimentary understanding of economics could conclude

that the arrangements in question would have an anticompetitive effect on the sale of print trade

books in the relevant markets.

         100.     There is no legitimate, pro-competitive business justification for Defendants’

anticompetitive agreements or any justification that outweighs their harmful effect. Even if there

were some conceivable justification, the agreements are broader than necessary to achieve such a

purpose.

         101.     Injury: Plaintiff and the members of the proposed Classes have been injured and

will continue to be injured in their businesses and property by paying higher wholesale prices

for the Big Five’s print trade books than they would have paid or would pay in the future in the

absence of Defendants’ unlawful acts. Plaintiff and members of the proposed Classes are entitled

to an injunction that terminates the ongoing violations alleged in this Complaint and to recover

three times the amount of their overcharge damages directly caused by Defendants’ unreasonable

restraint of trade.

                                                 - 42 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 44 of 48




                            SECOND CAUSE OF ACTION
                VIOLATION OF THE SHERMAN ACT – MONOPOLIZATION
                                  (15 U.S.C. § 2)

         102.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

         103.     Plaintiff bring this claim on its own behalf and on behalf of the proposed Online

Bookseller Class described above. Plaintiff seeks damages and injunctive relief.

         104.     The relevant market is the U.S. the online retail market for the sale of print trade

books.

         105.     Amazon possesses market power in the relevant market, where it controls about

90% of online sales of print books.

         106.     Through its anticompetitive agreements with the Big Five, Amazon has willfully

acquired and maintained its monopoly power in the relevant market by unlawful and improper

means, including preventing Amazon’s retailer rivals from gaining market share and dissuading

potential rivals from entering the market. Defendants entered into anticompetitive agreements

with the intent and effect of 1) controlling trade book wholesale prices; 2) eliminating Amazon’s

current and potential retailer competitors’ ability and incentives to offer superior prices, price

promotions, or early releases; 3) eliminating Amazon’s current and potential retailer competitors’

ability and incentives to develop and differentiate their print book offerings; and 4) eliminating

Amazon’s current and potential retailer competitors’ ability and incentives to offer price and

non-price promotions in the sale of print books.

         107.     Plaintiff and members of the proposed Class have been injured and will continue

to be injured in their businesses and property by paying higher wholesale prices for print trade

books than they would have paid or would pay in the future in the absence of Defendants’

unlawful acts.

                                                  - 43 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 45 of 48




         108.     Plaintiff and members of the proposed Class are entitled to an injunction that

terminates the ongoing violations alleged in this Complaint.

                         THIRD CAUSE OF ACTION
       VIOLATION OF THE SHERMAN ACT – CONSPIRACY TO MONOPOLIZE
                              (15 U.S.C. § 2)

         109.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

         110.     Plaintiff bring this claim on its own behalf and on behalf of the proposed Online

Bookseller Class described above. Plaintiff seeks damages and injunctive relief.

         111.     The relevant market is the U.S. the online retail market for the sale of print trade

books.

         112.     Defendants possess market power in the relevant market. As the dominant online

retail platform, Amazon controls about 90% of all online print book sales. The Big Five’s trade

books account for about 80% of all trade book sales in the United States. That Defendants have

market power is also evident from their power to raise wholesale prices above that which would

be charged in a competitive market. Notably, in the Apple case, which addressed a similar market

and collusive conduct, the court found that the Big Five and Apple had the power to raise eBook

prices above a competitive level even though Apple was a new entrant to the eBook market and

never achieved Amazon’s market dominance.

         113.     Defendants demonstrated a specific intent to confer monopoly power upon

Amazon by agreeing to immunize it from competition from any other online booksellers.

Defendants acted in concert and took steps in furtherance of their conspiracy by executing and

adhering to contracts with highly restrictive MFNs. The purpose and effect of these agreements

is to ensure that Defendants control trade wholesale prices for print trade books and that Amazon

faces no competition from other online booksellers.

                                                  - 44 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 46 of 48




         114.     Through Defendants’ conspiracy, Amazon has acquired and maintained its

monopoly power in the relevant market as the dominant online retailer for print trade books by

unlawful and improper means, including preventing Amazon’s bookseller rivals from gaining

market share and dissuading potential rivals from entering the market. Defendants entered into

anticompetitive agreements with the intent and effect of 1) controlling trade book wholesale

prices; 2) eliminating Amazon’s current and potential retailer competitors’ ability and incentives

to offer superior prices, price promotions, or early releases; 3) eliminating Amazon’s current and

potential retailer competitors’ ability and incentives to develop and differentiate their print book

offerings; and 4) eliminating Amazon’s current and potential retailer competitors’ ability and

incentives to offer price and non-price promotions in the sale of print books.

         115.     Plaintiff and members of the Online Bookseller Class have been injured and will

continue to be injured in their businesses and property by paying higher wholesale prices for

print trade books than they would have paid or would pay in the future in the absence of

Defendants’ unlawful acts.

         116.     Plaintiff and members of Online Bookseller Class are entitled to an injunction that

terminates the ongoing violations alleged in this Complaint

                                     JURY TRIAL DEMANDED

         117.     Plaintiff hereby demands a trial by jury of all the claims asserted in this

Complaint.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

         A.       The Court determine that this action may be maintained as a class action under

Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiff as a


                                                  - 45 -
010888-12/1449198 V2
              Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 47 of 48




Class Representative and its counsel of record as Class Counsel, and direct that notice of this

action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the

Classes, once certified;

         B.       Adjudication that the acts alleged herein constitute unlawful restraints of trade in

violation of the Sherman Act, 15 U.S.C. § 1;

         C.       Adjudication that the acts alleged herein constitute monopolization in violation of

the Sherman Act, 15 U.S.C. § 2;

         D.       Judgment against Defendants for the damages sustained by Plaintiff and the

proposed Classes, and for any additional damages, penalties and other monetary relief provided

by applicable law, including treble damages;

         E.       Pre-judgment and post-judgment interest on such monetary relief;

         F.       Equitable relief requiring that Defendants cease their abusive, unlawful, and anti-

competitive practices described and requested herein;

         G.       The costs of bringing this suit, including reasonable attorneys’ fees; and

         H.       All other relief to which Plaintiff and members of the proposed Classes may be

entitled at law or in equity.

DATED: March 25, 2021                            Respectfully submitted,


                                                 By /s/ Nathaniel Tarnor
                                                         Nathaniel Tarnor (4742797)
                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                 322 8th Avenue, Suite 802
                                                 New York, NY 10001
                                                 Telephone: 212-752-5455
                                                 Facsimile: 917-210-3980
                                                 Nathant@hbsslaw.com




                                                  - 46 -
010888-12/1449198 V2
            Case 1:21-cv-02584-UA Document 1 Filed 03/25/21 Page 48 of 48




                                       Steve W. Berman (pro hac vice forthcoming)
                                       Barbara A. Mahoney (pro hac vice forthcoming)
                                       1301 Second Avenue, Suite 2000
                                       Seattle, WA 98101
                                       Telephone: 206-623-7292
                                       Facsimile: 206-623-0594
                                       steve@hbsslaw.com
                                       barbaram@hbsslaw.com

                                       SPERLING & SLATER, P.C.
                                       55 W. Monroe Street, Suite 3200
                                       Chicago, IL 60603
                                       Eamon P. Kelly (pro hac vice forthcoming)
                                       Joseph M. Vanek (pro hac vice forthcoming)
                                       Paul E. Slater (pro hac vice forthcoming)
                                       Alberto Rodriguez (pro hac vice forthcoming)
                                       Jeffery Bergman (pro hac vice forthcoming)
                                       ekelly@sperling-law.com
                                       jvanek@sperling-law.com
                                       pes@sperling-law.com
                                       arodriguez@sperling-law.com
                                       jbergman@sperling-law.com

                                       Attorneys for Plaintiff and the Proposed Class




                                        - 47 -
010888-12/1449198 V2
